
	
		II
		112th CONGRESS
		1st Session
		S. 475
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2011
			Mr. Coburn introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To enact President Obama's recommendations for program
		  terminations.
	
	
		1.Short titleThis Act may be cited as the
			 Enacting President Obama's
			 Recommendations for Program Termination Act.
		2.Obama Program
			 TerminationsNotwithstanding
			 any other provision of law—
			(1)no Federal funds
			 may be expended for the Adolescent Family Life Program of the Department of
			 Health and Human Services: Provided, That any funds
			 appropriated to or unobligated by the program shall be rescinded and returned
			 to the Treasury;
			(2)no Federal funds
			 may be expended for the Agricultural, Forestry, and Fishing Program of the
			 Department of Health and Human Services: Provided, That any
			 funds appropriated to or unobligated by the program shall be rescinded and
			 returned to the Treasury;
			(3)no Federal funds
			 may be expended for the B.J. Stupak Olympic Scholarship of the Department of
			 Education: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(4)no Federal funds
			 may be expended for the Brownfields Economic Development Initiative of the
			 Department of Housing and Urban Development: Provided, That
			 any funds appropriated to or unobligated by the program shall be rescinded and
			 returned to the Treasury;
			(5)no Federal funds
			 may be expended for the Bureau of Labor Statistics—International Labor
			 Comparison Program of the Department of Labor: Provided, That
			 any funds appropriated to or unobligated by the program shall be rescinded and
			 returned to the Treasury;
			(6)no Federal funds
			 may be expended for the Byrd Honors Scholarship of the Department of Education:
			 Provided, That any funds appropriated to or unobligated by the
			 program shall be rescinded and returned to the Treasury;
			(7)no Federal funds
			 may be expended for the C–17 Transport Aircraft Production of the Department of
			 Defense: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(8)no Federal funds
			 may be expended for the Career Pathways Innovation Fund of the Department of
			 Labor: Provided, That any funds appropriated to or unobligated
			 by the program shall be rescinded and returned to the Treasury;
			(9)no Federal funds
			 may be expended for the Center for Excellence for Veterans Student Success of
			 the Department of Education: Provided, That any funds
			 appropriated to or unobligated by the program shall be rescinded and returned
			 to the Treasury;
			(10)no Federal funds
			 may be expended for the Children and Families Services’ Job Demonstration
			 Program of the Department of Health and Human Services:
			 Provided, That any funds appropriated to or unobligated by the
			 program shall be rescinded and returned to the Treasury;
			(11)no Federal funds
			 may be expended for the Children’s Hospital Graduate Medical Education Payment
			 Program of the Department of Health and Human Services:
			 Provided, That any funds appropriated to or unobligated by the
			 program shall be rescinded and returned to the Treasury;
			(12)no Federal funds
			 may be expended for the Christopher Columbus Fellowship Foundation:
			 Provided, That any funds appropriated to or unobligated by the
			 program shall be rescinded and returned to the Treasury;
			(13)no Federal funds
			 may be expended for the College Textbook Rental Pilot Initiative of the
			 Department of Education: Provided, That any funds appropriated
			 to or unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(14)no Federal funds
			 may be expended for the Deep Underground Science and Engineering Laboratory of
			 the National Science Foundation: Provided, That any funds
			 appropriated to or unobligated by the program shall be rescinded and returned
			 to the Treasury;
			(15)no Federal funds
			 may be expended for the Delta Health Initiative of the Department of Health and
			 Human Services: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(16)no Federal funds
			 may be expended for the Denali Commission of the Department of Health and Human
			 Services: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(17)no Federal funds
			 may be expended for the Diesel Emissions Reduction Grant Program of the
			 Environmental Protection Agency: Provided, That any funds
			 appropriated to or unobligated by the program shall be rescinded and returned
			 to the Treasury;
			(18)no Federal funds
			 may be expended for the Economic Action Program of the Department of
			 Agriculture: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(19)no Federal funds
			 may be expended for the Education Research Centers of the Department of Health
			 and Human Services: Provided, That any funds appropriated to
			 or unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(20)no Federal funds
			 may be expended for the Election Reform Grants of the Election Assistance
			 Commission: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(21)no Federal funds
			 may be expended for the Emergency Operations Center Grant Program of the
			 Department of Homeland Security: Provided, That any funds
			 appropriated to or unobligated by the program shall be rescinded and returned
			 to the Treasury;
			(22)no Federal funds
			 may be expended for the EP–X Manned Airborne Intelligence, Surveillance, and
			 Reconnaissance Aircraft of the Department of Defense:
			 Provided, That any funds appropriated to or unobligated by the
			 program shall be rescinded and returned to the Treasury;
			(23)no Federal funds
			 may be expended for the Erma Byrd Scholarship Program of the Department of
			 Education: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(24)no Federal funds
			 may be expended for the Expeditionary Fighting Vehicle of the Department of
			 Defense: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(25)no Federal funds
			 may be expended for the Farm Service Agency Loan Programs—Direct Conservation
			 Loans of the Department of Agriculture: Provided, That any
			 funds appropriated to or unobligated by the program shall be rescinded and
			 returned to the Treasury;
			(26)no Federal funds
			 may be expended for the Farm Service Agency Loan Programs—Guaranteed Farm
			 Operating Subsidized Loans of the Department of Agriculture:
			 Provided, That any funds appropriated to or unobligated by the
			 program shall be rescinded and returned to the Treasury;
			(27)no Federal funds
			 may be expended for the Forest Resources Information and Analysis of the
			 Department of Agriculture: Provided, That any funds
			 appropriated to or unobligated by the program shall be rescinded and returned
			 to the Treasury;
			(28)no Federal funds
			 may be expended for the Graduate STEM Fellows in K–12 Education of the National
			 Science Foundation: Provided, That any funds appropriated to
			 or unobligated by the program shall be rescinded and returned to the Treasury.
			 Provided further, That $27,000,000 shall remain available for
			 purposes of fulfilling obligations or commitments identified as essential by
			 the Director;
			(29)no Federal funds
			 may be expended for the Harry S. Truman Scholarship Foundation:
			 Provided, That any funds appropriated to or unobligated by the
			 program shall be rescinded and returned to the Treasury;
			(30)no Federal funds
			 may be expended for the Health Care Facilities and Construction of the
			 Department of Health and Human Services: Provided, That any
			 funds appropriated to or unobligated by the program shall be rescinded and
			 returned to the Treasury;
			(31)no Federal funds
			 may be expended for the Health Care Services Grant Program of the Department of
			 Agriculture: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(32)no Federal funds
			 may be expended for the Health Workforce Activities Including Allied Health and
			 Other Disciplines of the Department of Health and Human Services:
			 Provided, That any funds appropriated to or unobligated by the
			 program shall be rescinded and returned to the Treasury;
			(33)no Federal funds
			 may be expended for the Healthy Communities of the Department of Health and
			 Human Services: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(34)no Federal funds
			 may be expended for the High Energy Cost Grants of the Department of
			 Agriculture: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(35)no Federal funds
			 may be expended for the Historic Whaling and Trading Partners of the Department
			 of Education: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(36)no Federal funds
			 may be expended for the Inter-City Bus Security Grant Program of the Department
			 of Homeland Security: Provided, That any funds appropriated to
			 or unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(37)no Federal funds
			 may be expended for the International Forestry of the Department of
			 Agriculture: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(38)no Federal funds
			 may be expended for the Joint Strike Fighter Alternate Engine of the Department
			 of Defense: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(39)no Federal funds
			 may be expended for the LANSCE Refurbishment of the Department of Energy:
			 Provided, That any funds appropriated to or unobligated by the
			 program shall be rescinded and returned to the Treasury;
			(40)no Federal funds
			 may be expended for the Legal Assistance Loan Repayment of the Department of
			 Education: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(41)no Federal funds
			 may be expended for the Leveraging Educational Assistance Partnerships Program
			 of the Department of Education: Provided, That any funds
			 appropriated to or unobligated by the program shall be rescinded and returned
			 to the Treasury;
			(42)no Federal funds
			 may be expended for the Local Government Climate Change Grants of the
			 Environmental Protection Agency: Provided, That any funds
			 appropriated to or unobligated by the program shall be rescinded and returned
			 to the Treasury;
			(43)no Federal funds
			 may be expended for the Management of National Forest Lands for Subsistence
			 Uses of the Department of Agriculture: Provided, That any
			 funds appropriated to or unobligated by the program shall be rescinded and
			 returned to the Treasury;
			(44)no Federal funds
			 may be expended for the Mobile Enforcement Team of the Department of Justice:
			 Provided, That any funds appropriated to or unobligated by the
			 program shall be rescinded and returned to the Treasury;
			(45)no Federal funds
			 may be expended for the Multifamily Housing and Community Facilities Loan
			 Guarantees of the Department of Agriculture: Provided, That
			 any funds appropriated to or unobligated by the program shall be rescinded and
			 returned to the Treasury;
			(46)no Federal funds
			 may be expended for the Multifamily Housing Revitalization Demonstration
			 Program of the Department of Agriculture: Provided, That any
			 funds appropriated to or unobligated by the program shall be rescinded and
			 returned to the Treasury;
			(47)no Federal funds
			 may be expended for the National Biological Information Infrastructure of the
			 Department of the Interior: Provided, That any funds
			 appropriated to or unobligated by the program shall be rescinded and returned
			 to the Treasury;
			(48)no Federal funds
			 may be expended for the National STEM Distributed Learning (Digital Library) of
			 the National Science Foundation: Provided, That any funds
			 appropriated to or unobligated by the program shall be rescinded and returned
			 to the Treasury;
			(49)no Federal funds
			 may be expended for the National Wildlife Refuge Fund of the Department of the
			 Interior: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(50)no Federal funds
			 may be expended for the Non-Line of Sight Launch Systems of the Department of
			 Defense: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(51)no Federal funds
			 may be expended for the Off-Campus Community Service of the Department of
			 Education: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(52)no Federal funds
			 may be expended for the Park Partnership Project Grants of the Department of
			 the Interior: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(53)no Federal funds
			 may be expended for the Patient Navigators of the Department of Health and
			 Human Services: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(54)no Federal funds
			 may be expended for the Preventative Health and Health Services Block Grant of
			 the Department of Health and Human Services: Provided, That
			 any funds appropriated to or unobligated by the program shall be rescinded and
			 returned to the Treasury;
			(55)no Federal funds
			 may be expended for the Public Broadcasting Grants of the Department of
			 Agriculture: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(56)no Federal funds
			 may be expended for the Pubic Telecommunications Facilities Grants of the
			 Department of Commerce: Provided, That any funds appropriated
			 to or unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(57)no Federal funds
			 may be expended for the Racial and Ethnic Approaches to Community Health of the
			 Department of Health and Human Services: Provided, That any
			 funds appropriated to or unobligated by the program shall be rescinded and
			 returned to the Treasury;
			(58)no Federal funds
			 may be expended for the Research Initiation Grants to Broad Participation in
			 Biology of the National Science Foundation: Provided, That any
			 funds appropriated to or unobligated by the program shall be rescinded and
			 returned to the Treasury;
			(59)no Federal funds
			 may be expended for the Resource Conservation and Development Program of the
			 Department of Agriculture: Provided, That any funds
			 appropriated to or unobligated by the program shall be rescinded and returned
			 to the Treasury;
			(60)no Federal funds
			 may be expended for the Revenue Forgone from Reduced Rate Mail of the Postal
			 Service: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(61)no Federal funds
			 may be expended for the Rural Access to Emergency Devices of the Department of
			 Health and Human Services: Provided, That any funds
			 appropriated to or unobligated by the program shall be rescinded and returned
			 to the Treasury;
			(62)no Federal funds
			 may be expended for the Rural Community Facilities of the Department of Health
			 and Human Services: Provided, That any funds appropriated to
			 or unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(63)no Federal funds
			 may be expended for the Rural Fire Assistance of the Department of the
			 Interior: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(64)no Federal funds
			 may be expended for the Rural Housing Service—Small Loan and Grant Programs of
			 the Department of Agriculture: Provided, That any funds
			 appropriated to or unobligated by the program shall be rescinded and returned
			 to the Treasury;
			(65)no Federal funds
			 may be expended for the Save America’s Treasures and Preserve America of the
			 Department of the Interior: Provided, That any funds
			 appropriated to or unobligated by the program shall be rescinded and returned
			 to the Treasury;
			(66)no Federal funds
			 may be expended for the Self-Help and Assisted Homeownership Opportunity
			 Programs (SHOP) of the Department of Housing and Urban Development:
			 Provided, That any funds appropriated to or unobligated by the
			 program shall be rescinded and returned to the Treasury;
			(67)no Federal funds
			 may be expended for the SM–2 Block IIIB Missile of the Department of Defense:
			 Provided, That any funds appropriated to or unobligated by the
			 program shall be rescinded and returned to the Treasury;
			(68)no Federal funds
			 may be expended for the State Health Access Grants of the Department of Health
			 and Human Services: Provided, That any funds appropriated to
			 or unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(69)no Federal funds
			 may be expended for the Surface Launched Advanced Medium Range Air-to-Air
			 Missile Program of the Department of Defense: Provided, That
			 any funds appropriated to or unobligated by the program shall be rescinded and
			 returned to the Treasury. Provided further, $19,000,000 shall remain available
			 for purposes of fulfilling obligations or commitments identified as essential
			 by the Secretary;
			(70)no Federal funds
			 may be expended for the Synchrotron Radiation Center of the National Science
			 Foundation: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(71)no Federal funds
			 may be expended for the Targeted Airshed Grants of the Environmental Protection
			 Agency: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(72)no Federal funds
			 may be expended for the Targeted Water Infrastructure Grants of the
			 Environmental Protection Agency: Provided, That any funds
			 appropriated to or unobligated by the program shall be rescinded and returned
			 to the Treasury;
			(73)no Federal funds
			 may be expended for the Trade Adjustment Assistance for Firms of the Department
			 of Commerce: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(74)no Federal funds
			 may be expended for the Training for Realtime Writers of the Department of
			 Education: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(75)no Federal funds
			 may be expended for the Transitional Job Demonstration of the Department of
			 Labor: Provided, That any funds appropriated to or unobligated
			 by the program shall be rescinded and returned to the Treasury;
			(76)no Federal funds
			 may be expended for the Underground Railroad Educational and Culture of the
			 Department of Education: Provided, That any funds appropriated
			 to or unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(77)no Federal funds
			 may be expended for the University Community Fund of the Department of Housing
			 and Urban Development: Provided, That any funds appropriated
			 to or unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(78)no Federal funds
			 may be expended for the Valles Caldera of the Department of Agriculture:
			 Provided, That any funds appropriated to or unobligated by the
			 program shall be rescinded and returned to the Treasury;
			(79)no Federal funds
			 may be expended for the Vocational Rehabilitation Recreational Program of the
			 Department of Education: Provided, That any funds appropriated
			 to or unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(80)no Federal funds
			 may be expended for the Voting Access for Individuals with Disabilities of the
			 Department of Health and Human Services: Provided, That any
			 funds appropriated to or unobligated by the program shall be rescinded and
			 returned to the Treasury;
			(81)no Federal funds
			 may be expended for the Water and Wastewater Treatment of the Corps of
			 Engineer: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(82)no Federal funds
			 may be expended for the Water Resources Research Act Program of the Department
			 of the Interior: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury;
			(83)no Federal funds
			 may be expended for the Watershed and Flood Prevention Program of the
			 Department of Agriculture: Provided, That any funds
			 appropriated to or unobligated by the program shall be rescinded and returned
			 to the Treasury;
			(84)no Federal funds
			 may be expended for the Watershed Rehabilitation Program of the Department of
			 Agriculture: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the Treasury;
			 and
			(85)no Federal funds
			 may be expended for the Women’s Education Equity of the Department of
			 Education: Provided, That any funds appropriated to or
			 unobligated by the program shall be rescinded and returned to the
			 Treasury.
			3.RepealAny authorization in law for a program
			 described in paragraphs (1) through (85) of section 2 shall be deemed to be
			 repealed.
		
